Case: 16-40324      Document: 00514031445         Page: 1    Date Filed: 06/13/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit
                                    No. 16-40324                               FILED
                                  Summary Calendar                         June 13, 2017
                                                                          Lyle W. Cayce
STACY L. CONNER,
                                                                               Clerk


                                                 Plaintiff-Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION; MICHAEL A.
ROESLER, Head Warden Stiles Unit; DARREN B. WALLACE, Assistant
Warden Stiles Unit; GENE A. KROLL, Assistant Warden Stiles Unit; DAVID
G. PILLE, Correctional Officer; LATASHA JOSEPH, Correctional Officer;
ANGELIQUE N. DENNIS, Correctional Officer,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:14-CV-498


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Stacy L. Conner, Texas prisoner # 1428940, proceeding pro se and in
forma pauperis, appeals the district court’s dismissal of his 42 U.S.C. § 1983
complaint. Conner alleged in his complaint that prison officials violated his


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40324     Document: 00514031445      Page: 2   Date Filed: 06/13/2017


                                  No. 16-40324

due process rights by unlawfully seizing his personal and legal property. He
also alleged that the prison officials’ actions denied him access to the courts
and were done in retaliation for his filing a grievance. Conner further alleged
that certain prison officials were liable for the unconstitutional actions of their
subordinates.
      We start with the due process claim regarding the seizure of property.
Conner fails to challenge the district court’s determination that he failed to
state a cognizable claim because Texas state law provided an adequate remedy
for conversion claims. Therefore, the claim is deemed abandoned. See Yohey
v. Collins, 985 F.2d 222, 224–25 (5th Cir. 1993). Similarly, Conner’s claims
against the supervisory defendants are deemed abandoned since Conner fails
to raise the claims before this court. See id.
      Conner’s claims alleging denial of access to the courts and retaliation are
conclusory and insufficient to state valid constitutional claims.              See
Christopher v. Harbury, 536 U.S. 403, 414–22 (2002); Woods v. Smith, 60 F.3d
1161, 1166 (5th Cir. 1995). Thus, he has failed to show that the district court
erred in dismissing his action as frivolous and for failure to state a claim upon
which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B); Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009); Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir. 2005).
      Accordingly, the judgment of the district court is AFFIRMED.            The
district court’s dismissal of Conner’s complaint counts as a strike under 28
U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387–88 (5th Cir.
1996). Conner is WARNED that if he accumulates three strikes, he will not be
allowed to proceed in forma pauperis in any civil action or appeal unless he is
under imminent danger of serious physical injury. See § 1915(g).




                                        2